Douglas, J.,
with whom Cherry, J., agrees,
dissenting:
While I agree with parts of the majority’s opinion, I disagree with their conclusion upholding the Commission’s censure of Car-rigan for violating NRS 281A.420(2)(c) (2007) (amended 2009), in light of the Commission’s additional finding that the violation was not willful under NRS 281A.170 (2007) (amended 2009).
NRS 281A.420(2)(c) states that “. . . a public officer shall not vote upon ... a matter with respect to which the independence of judgment of a reasonable person in his situation would be materially affected by . . . [h]is commitment in a private capacity to the interests of others.” In its decision, the Commission explained that “ ‘commitment in a private capacity to the interest of others’ . . . contemplated close relationships which rise to such a level of commitment to another person’s interests that the independence of judgment of a reasonable person in the public officer’s position would be affected.” Ultimately, the Commission found that Carrigan had a commitment in a private capacity to the interests of Vasquez. Then, as the majority notes, in applying its interpretation of NRS 281A.420(2)(c) to Carrigan, the Commission found that “[a] reasonable person in Councilman Carrigan’s position would not be able to remain objective” under the circumstances. Based on this reasoning, the Commission determined that Carrigan violated NRS 281A.420(2)(c) by voting on the Lazy 8 matter.
The Ethics in Government statutory scheme also contains provisions for the imposition of civil penalties based on willful violations of its provisions. See NRS 281A.480 (2007) (amended 2009). In finding that Carrigan violated NRS 281A.420(2)(c), the Com*907mission determined that no civil penalty would apply because Car-rigan’s violation was not willful. Under the statute, the Commission could determine a violation was not willful based on two provisions. First, an action by a public officer would not be a willful violation if, inter alia, “[h]e was unable, through no fault of his own, to obtain an opinion from the Commission before the action was taken.” NRS 281A.480(5)(b) (2007). Here, as the majority points out, and supported by the Commission’s decision, Carrigan was aware that he could have sought an advisory opinion,1 and he had ample time to do so. Accordingly, the Commission’s determination that Carrigan’s violation was not willful could not be based on NRS 281A.480(5).
The second potential statutory basis for determining Carrigan’s violation was not willful is found in NRS 281A.170 (2007) (amended 2009), which provides that “ ‘[wjillfol violation’ means the public officer or employee knew or reasonably should have known that his conduct violated this chapter.” Because NRS 281A.480(5) is precluded, the Commission’s determination must arise from NRS 281A.170. Thus, the Commission made two relevant conclusions: Carrigan violated NRS 281A.420(2)(c), and that violation was not willful (knowingly) under NRS 281A.170.
As the majority indicates, a law is impermissibly vague “if it ‘fails to provide a person of ordinary intelligence fair notice of what is prohibited.’ ” State v. Castaneda, 126 Nev. 478, 481, 245 P.3d 550, 553 (2010). Here, in determining that Carrigan’s violation was not willful, the Commission inescapably concluded that he did not know and should not have reasonably known that his conduct would violate NRS 281A.420(2)(c). In this lies the dis-positive contradiction: the Constitution requires that laws be of a nature that a person reasonably should know what is prohibited; yet, here, the Commission concluded that Carrigan should not have reasonably known that his conduct was prohibited. Thus, the Commission’s determination that Carrigan did not willfully violate the statute equates to a legal conclusion that NRS 281A.420(2)(c) is vague as applied to Carrigan. Accordingly, this court should vacate the Commission’s censure of Carrigan.2
*908The majority opinion does not directly address the “fair notice” test for vagueness as it relates to the aforementioned contradiction and Carrigan’s as-applied challenge. While acknowledging that the U.S. Supreme Court has suggested that an advisory opinion option diminishes vagueness concerns, here, the majority treats it as though it disposes of them entirely.3 This eager embrace of a new idea seems premature given the unique context here and should be tempered to a salutatory handshake. However, the majority concludes that, under the circumstances, any vagueness problems are cured by the statute’s advisory opinion option found in NRS 281A.440(1) (2007) (amended 2009).
While the advisory opinion option might lend support to the majority’s conclusion that the challenged statutory provisions are not facially vague, it is clearly insufficient to quell Carrigan’s as-applied challenge. Here, the Commission made a finding that Car-rigan knew about the advisory opinion option. Despite this, the Commission still found that Carrigan’s violation was not willful and that he did not know and should not have reasonably known that his conduct would violate NRS 281A.420(2)(c). The majority reasons that, because Carrigan had notice of the statute, of its potential application, and of the ability to obtain an advisory opinion, he had fair notice of what was prohibited at law. This determination runs directly against the Commission’s conclusion that Carri-gan’s violation was not willful. The anomaly recognized in this opinion cannot justifiably be ignored or overcome. For these reasons, I dissent in part and believe that the Commission’s censure of Carrigan should be vacated.

 It should be noted that, although Carrigan did not obtain an advisory opinion from the Commission, he did obtain one from the Sparks City Attorney.


 Note that the provision defining “willful violation” was amended in 2009, presumably to avoid this inherent contradiction—a problem that would necessarily arise in each Commission decision finding a nonwillful violation under the 2007 language of the statute. The fact that the Commission was forced to work with imperfect language is of no importance. However, it is of great importance that this court considers Carrigan’s as-applied challenge with the utmost fidelity to the statute’s plain language, even when its natural import is problematic under the circumstances.


 The U.S. Supreme Court opinion referenced only peripherally addresses the impact of an advisory opinion option and does so only in the context of economic regulation. See Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498 (1982). The impact of adopting a similar conclusion in the political context might merit an independent analysis considering the potential restraint it imposes on elected officials in their representative capacity.